Curia.

The plaintiff had his election to go on in the first place upon his issue of law or of fact, as. he should think proper, but he was bound to look to the consequences. Had the action been disposed of by the demurrer, costs would have been awarded accordingly. But he has chosen to have the- question settled by a jury, upon the issue of fact; and a verdict has passed for the defendant. His issue of law can, therefore, avail him nothing. We cannot avoid seeing, that upon the whole record, judgment must be for Raymond; and we would not hear an argument upon the demurrer. (Vid. 2 Archb. 252, 3, and the cases there cited.)
Motion granted.